Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-34 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 11,169,722. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited system on chip (SoC) comprising address remapping circuit of claims 1-39 of US Patent 11,169,722 anticipate the system on chip (SoC) comprising a linear address remapping logic of the instant application.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150046732 (Chun et al) teaching method configuring a memory address map for two or more memory devices accessed via two or more respective memory channels with an interleaved region and a linear region, the interleaved region comprising an interleaved address space for relatively higher performance use cases, the linear region comprising a linear address space for relatively lower power use cases, wherein received memory requests comprise a preference for power savings or performance and are assigned to the linear region or the interleaved region according to the preference for power savings or performance.
US 20140025867 (Nishimori et al) teaching control apparatus which controls a memory having a plurality of banks, allocates the plurality of banks to a first region and a second region, wherein data transfer is performed by interleaving access in a plurality of banks in the first region, and data transfer is performed by non-interleaving access in at least one bank in the second region; the control apparatus sets a bank in the first region and a bank in the second region independently to a low-power state.
US 20130124815 (Aho et al) teaching method for optimizing memory bandwidth using bank-based memory allocation: the method includes receiving a request for an allocation of memory; in response to receiving the request, memory is allocated to the request based on a performance ranking of memory banks in a plurality of memory banks., the performance ranking of a particular memory bank may be based at least in part on both a busyness and a row hit ratio of the particular memory bank.
US 20070180203 (Ramgarajan et al) teaching method for optimizing performance of memory in an information handling system which includes determining whether memory within the information handing system is being accessed in a flexible interleaving memory mode of operation, when the memory is being accessed in the flexible interleaving memory mode of operation, identifying which of the memory is configured as interleaved memory and which of the memory is configured as non-interleaved memory, and configuring the memory such that the interleaved memory is accessed prior to the non-interleaved memory being accessed.

US 20140164689 (DE et al) teaching Systems and methods are provided for allocating memory to dissimilar memory devices. An exemplary embodiment comprises a method for allocating memory to dissimilar memory devices. An interleave bandwidth ratio is determined, which comprises a ratio of bandwidths for two or more dissimilar memory devices. The dissimilar memory devices are interleaved according to the interleave bandwidth ratio to define two or more memory zones having different performance levels. Memory address requests are allocated to the memory zones based on a quality of service (QoS).
US 20080250212 (Asaro et al) teaching apparatus comprising: circuitry operative to receive a virtual address with channel bits in number greater than a number of memory channels and process the virtual address with the channel select bits greater in number than the number of memory channels to interleave memory access to either a first memory accessible via a first bus having first characteristics or a second memory accessible via a second bus having different characteristics based on the virtual address.
US 20040139290 (Wolrich et al) Each of a computing system's channels is an independent unit that can transfer data at the same time as other channels. Each channel is typically assigned a segment of memory address space and can transfer data corresponding to its assigned memory address space. In this way, the computing system's processor may access different segments of memory via different channels without idling while the memory completes an access to one segment before beginning another memory access.
Shyue-Kung Lu, Sy-Yen Kuo and Cheng-Wen Wu, "Fault-tolerant interleaved memory systems with two-level redundancy," in IEEE Transactions on Computers, vol. 46, no. 9, pp. 1028-1034, Sept. 1997.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136